     Case 3:18-cv-00607-MMD-CLB Document 46 Filed 11/16/20 Page 1 of 1



 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6    PHILLIP HUGHES,                                  Case No. 3:18-CV-0607-MMD-CLB
 7                       Plaintiff,                     ORDER
 8           v.
 9    LISA WALSH, et al.,
10                 Defendants.
      ____________________________/
11
12          On September 23, 2020, defendants filed a motion for summary judgment (ECF
13   No. 36). Plaintiff was given notice of the motion pursuant to the requirements of Klingele
14   v. Eikenberry, 849 F.2d 409 (9th Cir. 1988), and Rand v. Rowland, 154 F.3d 952 (9th Cir.
15   1998) (ECF No. 40). Plaintiff was granted an extension of time to November 12, 2020 to
16   file an opposition to the motion (ECF No. 44). To date, plaintiff has failed to file an
17   opposition.
18          The court will sua sponte grant plaintiff one final extension of time to Monday,
19   November 30, 2020 to file an opposition to the motion for summary judgment. No further
20   extensions of time shall be granted. If plaintiff fails to file an opposition, the motion will
21   be submitted to the court for decision.
22          IT IS SO ORDERED.
23                 November 16, 2020
            DATED: _____________________
24                                              ____________________________________
                                                UNITED STATES MAGISTRATE JUDGE
25
26
27
28
